Citation Nr: 1023102	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-27 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In February 2008, the Board issued a decision which found 
that the Veteran had submitted new and material evidence to 
reopen his claim seeking service connection for a back 
disorder.  The reopened claim was then remanded to the RO for 
additional evidentiary development.

For the reasons indicated below, the appeal is again remanded 
to the RO via the Appeals Management Center in Washington, 
DC.


REMAND

The Veteran's service treatment records revealed treatment 
for an injury to his thoracic spine.  Moreover, post service 
treatment reports show complaints of and treatment for low 
back pain, as well as x-ray evidence of spondylosis of T8-
T12, along with evidence of osteopenia.

Pursuant to the Board's February 2008 remand, the Veteran was 
scheduled for a VA examination to determine whether any 
current back disorder found was related to his military 
service or any incident therein.  The October 2009 VA 
examination of the spine concluded with diagnoses of cervical 
and lumbar strain.  The VA examiner further opined that the 
Veteran's current back disorder was less likely as not caused 
by his inservice back injury.  In support of this opinion, 
the VA examiner indicated that the location of the Veteran's 
inservice back was different from his current complaints, and 
that it was unlikely that the inservice back injury was 
"primarily responsible" for his current complaint.

After reviewing the examination report, as well as the 
Veteran's entire claims file, the Board finds that a new VA 
examination is required.  Specifically, the October 2009 VA 
examination report failed to address the August 2001 x-ray 
evidence of spondylosis of T8-T12, along with evidence of 
osteopenia, which is at the same location as the Veteran's 
inservice back injury.  Moreover, as a current x-ray 
examination was not performed, it is unclear if this thoracic 
condition is no longer present or has simply been overlooked 
by the VA examiner.  Under these circumstances, along with 
the Veteran's April 2010 contentions that the October 2009 
examination was inadequate, a new VA examination must be 
provided to the Veteran in order to determine if any 
relationship exists between the Veteran's current back 
disorder and his military service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (if VA provides the Veteran with an 
examination in a service connection claim, the examination 
must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an 
appropriate VA examination to determine 
the current existence and etiology of any 
thoracic spine disorder found.  All 
necessary testing, including x-ray 
examinations, must be conducted.  If a 
thoracic spine disorder is found, after a 
thorough review of the Veteran's claims 
file, including his available inservice 
and post service treatment records, the 
examiner must express an opinion as to 
whether any thoracic spine disorder 
identified is related to the Veteran's 
military service or any incident therein, 
to include the injury to his thoracic 
spine documented in his service treatment 
records.  In making this determination, 
the VA examiner must consider the August 
2001 x-ray evidence of spondylosis of T8-
T12, along with evidence of osteopenia.  
A complete rationale for all opinions 
must be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

3.  The RO must then re-adjudicate the 
Veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


